Citation Nr: 0533697	
Decision Date: 12/14/05    Archive Date: 12/30/05

DOCKET NO.  03-07 430	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to a compensable rating for service-connected 
inguinal hernia.

2.  Entitlement to service connection for stomach ulcers.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Saramae M. Kreitlow, Associate Counsel


INTRODUCTION

The veteran had active military service from October 1981 to 
May 1987.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia.  

The veteran appeared and testified before the undersigned at 
a hearing held at the RO in August 2004.

The issue of service connection for stomach ulcers is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDING OF FACT

The veteran's service-connected inguinal hernia is not 
postoperative recurrent, readily reducible and well supported 
by truss or belt.


CONCLUSION OF LAW

The criteria for a compensable disability rating for inguinal 
hernia are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A and 
5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 
3.159, 4.1, 4.2, 4.3, 4.7, and 4.114, Diagnostic Code 7338 
(2005).




REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

The Board must first address VA's notice and duty to assist 
requirements.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2005).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information and evidence (medical or lay) that is necessary 
to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002 
& Supp. 2005); 38 C.F.R. § 3.159(b) (2004); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper notice must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in his or her possession that pertains to the claim.  
38 C.F.R. § 3.159(b)(1) (2005).  Notice should be provided to 
a claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II); Mayfield v. Nicholson, 19 Vet. App. 103 
(2005).

In the present case, notice was provided to the veteran in 
August 2002, prior to the initial AOJ decision.  This letter 
advised the veteran of the first, second and third notice 
requirements as stated above.  By means of the rating 
decision and Statement of the Case, the veteran was advised 
of the specific reasons why this particular claim was denied, 
and the information and evidence needed to substantiate the 
claim.  He also was provided the text of the relevant 
regulation implementing the law with respect to this notice 
requirement and told it was his responsibility to support the 
claim with appropriate evidence.  Indeed, the veteran 
submitted evidence to consider in connection with his claim.  

Although the notice letter provided to the veteran does not 
specifically contain the fourth element (i.e., tell the 
claimant to provide any relevant evidence in his or her 
possession), the Board finds that the letter and other 
documents, read as a whole, give notice to the veteran of 
VA's desire to obtain additional information and evidence 
supporting and substantiating the claim and possibly leading 
to such information and evidence.  Id.  VA has, therefore, 
complied with the notice requirements.  

With respect to the VA's duty to assist, the RO attempted to 
obtain all medical records identified by the veteran.  VA 
outpatient records are in the file for treatment from 
September 2001 through November 2003.  The veteran has not 
identified any private medical treatment.  The veteran was 
notified in the rating decision and Statement of the Case of 
what evidence the RO had obtained and considered in rendering 
its decision.  He has not identified any additional evidence.  
VA is only required to make reasonable efforts to obtain 
relevant records that the veteran has adequately identified 
to VA.  38 U.S.C.A. § 5103A(b)(1).   VA, therefore, has made 
every reasonable effort to obtain all records relevant to the 
veteran's claim.

The duty to assist includes, when appropriate, the duty to 
conduct a thorough and contemporaneous examination of the 
veteran.  Green v. Derwinski, 1 Vet. App. 121 (1991).  The RO 
provided the veteran an appropriate VA examination in August 
2002.  There is no objective evidence indicating that there 
has been a material change in the severity of the veteran's 
inguinal hernia since he was last examined.  The veteran has 
not reported receiving any recent treatment, and there are no 
records suggesting an increase in disability has occurred as 
compared to the prior VA examination findings.  The Board 
concludes there is sufficient evidence to rate the service-
connected condition fairly.   

Thus, the Board finds that VA has satisfied the duty to 
assist the veteran.  In the circumstances of this case, 
additional efforts to assist or notify him would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  
VA has satisfied its duties to inform and assist the veteran 
at every stage of this case.  Therefore, he will not be 
prejudiced as a result of the Board proceeding to the merits 
of his claim.


II.  Analysis

Disability ratings are intended to compensate impairment in 
earning capacity due to a service-connected disorder.  
38 U.S.C.A. § 1155 (West 2002).  Separate diagnostic codes 
identify the various disabilities.  Id.  Evaluation of a 
service-connected disorder requires a review of the veteran's 
entire medical history regarding that disorder.  38 C.F.R. 
§§ 4.1 and 4.2 (2005).  

It is also necessary to evaluate the disability from the 
point of view of the veteran working or seeking work, 
38 C.F.R. § 4.2 (2005), and to resolve any reasonable doubt 
regarding the extent of the disability in the veteran's 
favor, 38 C.F.R. § 4.3 (2005).  If there is a question as to 
which evaluation to apply to the veteran's disability, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7 (2005).  

In a September 1987 rating action, the RO granted service 
connection for an inguinal hernia and assigned a 
noncompensable evaluation.  Since the issue in this case is 
entitlement to an increased rating, the present level of the 
disability is the primary concern.  Francisco v. Brown, 7 
Vet. App. 55, 58 (1994).

The veteran's service-connected inguinal hernia is currently 
evaluated as noncompensable under Diagnostic Code 7338.  A 
noncompensable evaluation is warranted for a small reducible 
inguinal hernia; for one that is without true hernia 
protrusion; and for any preoperative inguinal hernia that is 
remediable.  A 10 percent evaluation is appropriate for a 
recurrent postoperative hernia that is readily reducible and 
well supported by a truss or belt.  A 30 percent evaluation 
is appropriate for a small recurrent postoperative hernia, or 
an un-operated irremediable hernia, that is not well 
supported by truss or is not readily reducible.  A 60 percent 
evaluation is appropriate for a large postoperative recurrent 
hernia that is considered inoperable, that is not well 
supported under ordinary conditions, and that is not readily 
reducible.  When there are bilateral inguinal hernias and 
both are compensable, the more severely disabling hernia is 
evaluated and 10 percent is added for the second hernia.  38 
C.F.R. § 4.114, Code 7338 (2005).

The Board has reviewed all the evidence of record, which 
consists of the veteran's statements and testimony; the 
report of the VA examination conducted in August 2002; and VA 
treatment records for September 2001 through November 2004.  
Although the Board has an obligation to provide adequate 
reasons and bases supporting this decision, it is not 
required to discuss each and every piece of evidence in the 
case.  The Board will summarize the relevant evidence where 
appropriate.

The veteran testified at his Travel Board hearing in August 
2004 that he has not had a recurrence of his hernia.  Rather 
he testified that he has occasional pain in the location of 
the repaired inguinal hernia that is relieved by pain 
medication.  He also testified that he has not seen any 
doctor for treatment.  

A review of the VA treatment records do not reveal any 
complaints of or treatment for an inguinal hernia.  The 
veteran underwent a VA examination in August 2002.  He 
reported having a right inguinal herniorrhaphy while in 
service, and he reported he has pain and stiffness in that 
area which he uses analgesics to alleviate.  Physical 
examination revealed a 4.5 cm. right oblique scar, consistent 
with that of a herniorrhaphy.  Palpation to the right 
inguinal region revealed no evidence of an inguinal hernia.  
There was no sensory change in the area created by the right 
inguinal surgery.  Right and left testicular palpation was 
within normal limits.  Both testicles were descended normally 
without evidence of disparity in size.  Femoral ring 
palpation revealed no findings.  Costovertebral angle 
tenderness was negative bilaterally.  The impression was 
status post right inguinal herniorrhaphy with subjective 
residuals as described by the veteran.  The examination did 
not reveal findings of anemia as a result of a 
gastrointestinal condition or any malnutrition.  

After considering all the evidence, the Board finds that the 
preponderance of the evidence is against the veteran's claim 
for a compensable rating.  A 10 percent rating requires 
postoperative recurrence with the hernia readily reducible 
and well supported by truss or belt.  There is no evidence 
that the inguinal hernia has recurred, is readily reducible 
or that the veteran wears a truss or belt for support.  The 
evidence does not, therefore, support a compensable rating, 
and the veteran's appeal is denied.

The preponderance of the evidence is against the claim, and 
therefore the benefit of the doubt doctrine is inapplicable.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

Entitlement to a compensable rating for service-connected 
inguinal hernia is denied.


REMAND

The issue of service connection for stomach ulcers is 
remanded for further development.  A review of the service 
medical records reveals multiple complaints of and treatment 
for stomach problems without an actual diagnosis during the 
veteran's service.  The veteran was diagnosed with a duodenal 
ulcer in July 1988, 14 months after he was discharged from 
service.  Current VA treatment records show the veteran is 
currently treated for dyspepsia; and an upper 
gastrointestinal series in July 2002 showed evidence of an 
old ulcer but no active problem.

The Board also notes that the veteran was hospitalized as a 
psychiatric inpatient at the Fayetteville, South Carolina VA 
Medical Center in March 1988, which would be within the 
presumptive period under 38 C.F.R. §§ 3.307(a)(3); 3.309(a).  
Although the RO previously requested these records, the Board 
believes that further efforts should be made to obtain them 
as they may be relevant to the issue of service connection 
for stomach ulcers.

The duty to assist includes providing a medical examination 
or obtaining a medical opinion when such is necessary to make 
a decision on the claim.  An examination or opinion is 
necessary if the evidence of record:  (A) contains competent 
evidence that the claimant has a current disability, or 
persistent or recurrent symptoms of disability; (B) 
establishes that the claimant suffered an event, injury or 
disease in service; and (C) indicates that the claimed 
disability or symptoms may be associated with the established 
event, injury, or disease in service or with another service-
connected disability, but (D) does not contain sufficient 
medical evidence for the Secretary to make a decision on the 
claim.  38 C.F.R. § 3.159(c)(4) (2005).

The veteran was not provided VA examination in connection 
with this service connection claim.  The Board finds, 
however, that an examination is needed to determine whether 
the veteran's current stomach condition is related to the 
stomach complaints shown in the service medical records. 

Accordingly, this case is REMANDED for the following:

1.  The RO should advise the veteran that he 
should submit to VA copies of any evidence 
relevant to this claim that he has in his 
possession and has not already submitted.  See 
38 C.F.R. § 3.159(b) (2005). 

2.  Obtain the veteran's inpatient treatment 
records from the VA Medical Center in 
Fayetteville, South Carolina, for treatment in 
March 1988.  All efforts to obtain VA records 
should be fully documented, and the VA 
facility should provide a negative response if 
records are not available.

3.  When the above development has been 
accomplished and any available evidence has 
been obtained, the veteran should be scheduled 
for an appropriate VA examination.  The claims 
file must be provided to the examiner for 
review in conjunction with the examination.

After reviewing the file, the examiner should 
conduct any necessary tests and determine the 
current nature of the veteran's stomach 
problems.  The examiner should then render an 
opinion as to whether it is at least as likely 
as not (i.e., at least a 50 percent 
probability) that the veteran's current 
stomach problems are related to any disease or 
injury incurred during his service.  The 
examiner should provide the rationale for his 
opinion.

4.  Then, after ensuring the VA examination 
report is complete, and that any actions 
needed to ensure VA's duty to assist and 
notice obligations are accomplished, the RO 
should readjudicate the claim.  If such action 
does not resolve the claim, a Supplemental 
Statement of the Case (SSOC) should be issued 
to the veteran and his representative.  An 
appropriate period of time should be allowed 
for response.  Thereafter, this claim should 
be returned to this Board for further 
appellate review, if in order.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
M.E. LARKIN
Acting Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


